676 S.E.2d 902 (2009)
Johnny A. FINK
v.
GOODYEAR TIRE & RUBBER COMPANY d/b/a Kelly Springfield, Employer, Liberty Mutual Insurance Company, Carrier.
No. 12P09.
Supreme Court of North Carolina.
April 30, 2009.
Gina E. Cammarano, N. Victor Farah, Raleigh, for Fink.

ORDER
Upon consideration of the petition filed by Defendants on the 6th day of January 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."
Upon consideration of the petition filed on the 6th day of January 2009 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."
HUDSON, J., recused.